DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 has been considered by the examiner.
Specification
The substitute specification filed 09/02/2021 is acknowledged and has been approved for entry by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saikawa (JP 2012-30737 A), in view of Ohara et al. (US 2001/0050129 A1), and further in view of at least one of Takenaka et al. (JP 2017-43671 A) or Takahashi (US 2009/0139627 A1).
Regarding claims 1, 3, Saikawa discloses a pneumatic radial tire 10, comprising: a tread portion 12 extending in a tire circumferential direction and having an annular shape; a pair of sidewall portions 16 respectively disposed on both sides of the tread portion 12; and a pair of bead portions 18 each disposed on an inner side of the pair of sidewall portions in a tire radial direction; the pneumatic tire comprising at least one carcass layer 20 mounted between the pair of bead portions; the carcass layer being formed from a carcass cord formed of a polyethylene terephthalate (PET) fiber – (meets the claimed organic fiber cord having filament bundles of organic 
Saikawa does not explicitly disclose an intermediate elongation of the carcass cord at the sidewall portion under 1.0 cN/dtex load being from 3.3% to 4.2%; or a ratio G/R of an interlayer rubber gauge G between a carcass cord within the body portion and a carcass cord within the folded back portion at the contact region to a cord diameter R of the carcass cord being from 0.50 to 0.60.
Ohara discloses a pneumatic tire suitable for reducing the weight of the bead portions without deteriorating the bead durability, see [0001]. The tire is configured to include a carcass whose main body portion cords 9A and turnup portion cords 9B have a thickness between them of N. And a diameter K, such that N is set in the range of from 0.15 to 4.5 times the diameter K of the carcass cords, see [0103]. Therefore, N/K ≈ 0.15 – 4.5 which overlaps the claimed G/R ≈ 0.50 – 0.60. Ohara further discloses such 
Takenaka discloses a pneumatic tire suitable for being lightweight, excels in cornering power, load durability and high-speed durability. The tire is configured to include a carcass cord whose intermediate elongation is between 2.0% - 4.0% under a load of 2.0 cN/dtex. Takenaka discloses such a configuration suppresses non-uniformity and unsatisfactory cornering power of the tire, see page 18 – paragraph 3.
Takahashi discloses a pneumatic tire suitable for being lighter in weight and exhibiting increased flat-spot resistance while keeping its durability and driving stability, see [0001]. The tire is configured to include a carcass cord whose intermediate elongation is between 2.0% - 4.0% under a load of 1.8 cN/dtex. Takahashi discloses such a configuration suppresses reduction of durability and reduction of driving stability of the tire, see [0032].
As the prior at substantially discloses the claimed carcass cord structure of tire, it is considered the slight difference in load under the same testing standard would result in a similar range of that as claimed; since the slightly different load results in a range 2.0% - 4.0% which substantially overlaps the claimed 3.3% to 4.2%.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the  Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).  
Regarding claims 2, 6-7, modified Saikawa discloses a twist coefficient of 1200 to 2500 using a formula of K = T * (D)1/2; where T = number of twists (times/10cm); D = total fineness of the cord materials, see Takenaka - page 16 – paragraph 6, which meets the claimed 2000 or more, and 2100 – 2500 dtex; and where the organic fiber forming the carcass cord is a polyethylene terephthalate fiber, see Saikawa - page 15 – paragraphs 4-5. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 4, 8-9, modified Saikawa discloses the fineness of the carcass cord is 6000 dtex which meets the claimed range of 5000 dtex to 7000 dtex, see Saikawa - page 15 - paragraphs 4-6; and the intermediate elongation of the carcass cord at the sidewall portion under 1.0 cN/dtex load is from 3.5% to 4.0%, for substantially the same reasons as discussed in the rejection of claim 1. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 5, 10, modified Saikawa discloses the intermediate elongation of the carcass cord at the sidewall portion under 1.0 cN/dtex load 1/2; where T = number of twists (times/10cm); D = total fineness of the cord materials, see Takenaka - page 16 – paragraph 6, which meets the claimed 2000 or more, and 2100 – 2500 dtex. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749